Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about April 2, 1997, which, insofar as appealed from as limited by the briefs, denied defendant and third-party plaintiffs motion for summary judgment dismissing plaintiffs’ cause of action under the Labor Law and denied third-party defendants’ cross-motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
Issues of fact exist as to whether the employee was injured in the course of construction work on the structure (see, Martin v Back O'Beyond, 198 AD2d 479). The fixed ladder is arguably covered by Labor Law § 240, since there is some evidence that it was required for access to a roof-top work space (see, Szopinski v MJ Mech. Servs., 217 AD2d 906, appeals dismissed 87 NY2d 861; Kirchner v BRC Human Servs. Corp., 224 AD2d 270). Plaintiffs have satisfied the need for allegation of a specific, concrete provision of the Industrial Code to support a Labor Law § 241 (6) cause of action (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 505). We have considered the parties’ remaining arguments for affirmative relief and find them to be without merit.
Concur — Rosenberger, J. P., Nardelli, Rubin and Tom, JJ.